Citation Nr: 1522622	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  06-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include residuals of a skin disorder, claimed as jungle rot due to in-service herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a Notice of Disagreement (NOD) in December 2005.  The RO issued a Statement of the Case (SOC) in April 2006.  In May 2006, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In May 2009, December 2010, and May 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In the December 2010 remand, the Board also reopened/reconsidered the hypertension issue, instead of treating the issue as new and material evidence, because of the recently obtained service treatment records (STRs) and service personnel records.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran's current skin disorder was not manifested during his active military service, and is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure.

2.  The Veteran's current hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include his presumed in-service herbicide exposure, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected diabetes mellitus.





CONCLUSIONS OF LAW

1.  Service connection for a skin disorder, claimed as jungle rot secondary to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for hypertension, secondary to in-service herbicide exposure and secondary to the service-connected diabetes mellitus, is not established.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2005 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The May 2005 letter also informed the Veteran of the requirements for establishing service connection based on in-service herbicide exposure.  A March 2006 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2005 letter was provided prior to the initial RO adjudication of his claims in the November 2005 rating decision.  

The March 2006 duty-to-assist letter was not provided before the initial RO adjudication of his claim.  However, after he was provided the letter, the claims were then readjudicated in the April 2006 SOC and June 2010, April 2011, and August 2014 Supplemental SOCs (SSOCs) based on any additional evidence received in response to that additional notice.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claims, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes that the Veteran has not been provided notice of the requirements for establishing service connection on a secondary basis for his hypertension claim.  However, the Board finds that the Veteran, to include through his prior representatives, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim on a secondary service connection basis by way of the arguments made to the AOJ and communications to the Board.  The Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2011, April 2013, and July 2014, the results of which have been included in the claims file for review.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board is also satisfied as to substantial compliance with its May 2009, December 2010, and May 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in February 2011, April 2013, and July 2014.  The remands also directed the AOJ to verify the Veteran's claimed herbicide exposure in the Republic of Vietnam (Vietnam) and Thailand.  Pursuant to the Board's remand instructions, the AOJ sent a letter to the Veteran requesting that he identify whether he served in the Republic of Vietnam, and if so, provide details of his service, to include when, where, and how he was exposed to herbicides, as well in service other than Vietnam that involved exposure to herbicides.  Thereafter, the AMC furnished a description of the Veteran's claimed exposure to Compensation and Pension (C & P) and requested a review of Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as contended.  Further, the AOJ requested verification of exposure to herbicides from the United States Joint Services Records Research Center (JSRRC).  Finally, the remands included readjudicating the claims, which was accomplished in the June 2010, April 2011, and August 2014 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including cardiovascular renal disease, such as hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. 
§ 3.309(e).  Hypertension and tinea corporis are not listed under the list of diseases presumed based on exposure to herbicides in service. 38 C.F.R. § 3.309(e). 

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for any disability not specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's hypertension claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Skin Disorder

The Veteran seeks service connection for a skin disorder, claimed as jungle rot, to include as secondary to his in-service herbicide exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in April 2013 and July 2014, the Veteran was diagnosed with tinea corporis.  The Veteran was provided a VA examination in February 2011, but the VA examiner did not provide a current diagnosis or a medical opinion.  The VA treatment records do not provide any other current skin diagnoses.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs are silent for documentation of the disorder or its associated symptoms.  The records reveal no complaints or treatment related to the Veteran's skin.  

While all veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to a herbicide agent, the Veteran's service personnel records do not show that he ever served in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307.  Instead, the Veteran claims that he was exposed to herbicide agents while serving in Thailand.

The Veteran's service personnel records show that he served in Thailand from September 7, 1968, to August 28, 1969.  The Veteran specifically contends that while serving in Camp Sami San in Sattahip, Thailand, which was half a mile from the U-Tapao Royal Thai Navy Airfield, the area was sprayed with what appeared to be Agent Orange.  He also stated that he ran courier service as part of his duties between the camp and U-Tapao as well as Camp Vayama, and that the distance to U-Tapao in particular was "probably no more than one mile" and took him along the perimeter of the U-Tapao base.  He further indicated that he served in the Gulf Coastal Waters, where B-52 bombers were deployed in Southeast Asia for assault on Vietnam.  He swam in the waters, and performed on Guard duty on many occasions.  Finally, he reported that herbicides were sprayed between 1968 and 1969.  

The Veteran's claims are consistent with the evidence of record, which shows that he served in Thailand, and that he served as a company clerk which reasonably involved courier service.  In addition, the evidence shows that Sattahip, Thailand, was located only a few miles from U-Tapao Airfield.  As there is no evidence that the Veteran was ever absent from his unit or otherwise assigned to another base, the evidence of record therefore shows that the Veteran served in Sattahip, Thailand, as well as on or near U-Tapao Air Force Base during the entire duration of his service in Thailand.

The Board also notes that a declassified military report released by the DoD entitled "Project Checo Southeast Asia Report, Base Defense in Thailand" documents the use of herbicides in Thailand.  In particular, the report discussed "physical defenses as they existed in Thailand from 1968 to 1972."  It generally states that "herbicides were employed to assist in the difficult task of vegetation control" at most installations in Thailand.  The report also specifically discussed U-Tapao Air Force Base, stating that "[d]ense jungles were rated as the greatest threat to the defenses at U-Tapao. . . . Vegetation control was all but impossible over the entire reservation.  Vegetation control was further hindered by the inability of the base to get herbicides through supply channels during the entire first half of 1972."  While this report does not specifically state that herbicides were used at U-Tapao in 1968 or 1969, it does provide information about extensive herbicide use at locations in Thailand during that time period, states that herbicides were used at most installations in Thailand, indicates that vegetation control was a major problem at U-Tapao, and shows that herbicides were being supplied to U-Tapao to control vegetation.  Accordingly, the Board finds it is at least as likely as not that herbicides were used at the base at which the Veteran was stationed from September 1968 through August 1969.  As such, applying the benefit of the doubt, the evidence of record shows that the Veteran was exposed to herbicide agents during active military service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, as stated above, tinea corporis is not listed under the list of presumed diseases based on exposure to herbicides.  38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for any disability not specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board will continue to address direct service connection.

The first post-service relevant skin complaint was in a June 1987 private treatment record, which documented that the Veteran had hyperkeratotic lesions.  Again, the Veteran's active duty ended in 1971.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

On VA examination in April 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current skin disorder (tinea corporis) or residuals of a current skin disorder was less than likely as not related to the Veteran's military service, including his conceded in-service exposure to herbicides.  The medical opinion was based on the examiner's physical examination of the Veteran, review of the claims file, the Veteran's reported medical history, review of recent VA treatment records, and a review of the medical literature.

On VA examination in July 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that there were no residuals of a skin disorder that were manifested at any time since May 2005 (the date the Veteran filed his service connection claim) (to include the currently diagnosed tinea corporis) that are related to the Veteran's active military service, to include his conceded in-service herbicide exposure.  The medical opinion was based on the examiner's physical examination of the Veteran, review of the claims file, the Veteran's reported medical history, review of recent VA treatment records, and a review of the medical literature.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The VA treatment records do not provide contrary evidence.  For all of these reasons, service connection for a skin disorder is not warranted.
Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of tinea corporis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments and Internet articles submitted by him in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his skin disorder began during his active military service, which resulted in his current skin disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his skin disorder to be credible, since his STRs make no reference to any treatment for or complaints of a skin disorder.  Further, the Veteran first sought treatment for a skin disorder in 1987, more than fifteen years after his military discharge.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a skin disorder during his active military service, and which fails to show a skin disorder until over a decade after his separation from the active duty.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a skin disorder.  

Regarding herbicide exposure, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current skin disorder was caused by in-service herbicide exposure) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his skin disorder to his presumed in-service herbicide exposure have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current skin disorder was not related to his presumed in-service herbicide exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a skin disorder, to include as secondary to in-service herbicide exposure, is not warranted.

C.  Hypertension

The Veteran seeks service connection for a skin disorder, claimed as jungle rot, to include as secondary to his in-service herbicide exposure.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in February 2011 and July 2014, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs are silent for documentation of the disorder or its associated symptoms.  The records reveal no complaints or treatment related to the Veteran's hypertension.    

As stated above, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, as stated above, hypertension is not listed under the list of presumed diseases based on exposure to herbicides.  38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides is not warranted for any disability not specified.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); see also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (Nov. 2, 1999).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board will continue to address direct service connection.

The first post-service relevant complaint of hypertension was at a March 1985 VA examination, which documented that the Veteran had borderline hypertension.  The Veteran did not report that his hypertension had been present since his active military service at that examination.  Again, the Veteran's active duty ended in 1971.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d 1330. 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in April 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current hypertension was less than likely as not related to the Veteran's military service, including his herbicide exposure.  The medical opinion was based on the examiner's physical examination of the Veteran, review of the claims file, the Veteran's reported medical history, review of recent VA treatment records, and a review of the medical literature.

On VA examination in July 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current hypertension was less than likely as not related to the Veteran's military service, including his herbicide exposure.  The medical opinion was based on the examiner's physical examination of the Veteran, review of the claims file, the Veteran's reported medical history, review of recent VA treatment records, and a review of the medical literature.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The VA treatment records do not provide contrary evidence.  For all of these reasons, service connection for hypertension on a direct basis is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1985, almost fifteen years after the Veteran's military separation in 1971.  Further, the STRs do not show that the Veteran developed chronic cardiovascular renal disease, such as hypertension, during his active military service.  The STRs do not document any complaints of or treatment for hypertension or its associated symptoms during the Veteran's active military service.  When the Veteran was first treated post-service in 1985, he did not report that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for cardiovascular renal disease, to include hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1985, and the Veteran was separated from the active duty in 1971.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  The Veteran has a current diagnosis, and this element has been met. 

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for diabetes mellitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  
Specifically, on VA examination in November 2002, the examiner found that the Veteran's hypertension was not a complication of his diabetes mellitus following a physical examination of the Veteran.  

The Veteran was afforded another VA examination in February 2011.  The VA examiner determined that the Veteran's hypertension was not a complication of his service-connected diabetes mellitus and was not worsened or increased by the diabetes mellitus.  The medical opinion was based upon the VA examiner's physical examination of the Veteran, a review of the claims file, and the Veteran's reported medical history in which he stated that he was diagnosed with hypertension at least ten years ago.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for hypertension is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments and the Internet articles submitted him in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

However, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issues in this case (whether the Veteran's hypertension was incurred in active military service, to include herbicide exposure, or was caused by or aggravated by his service-connected diabetes mellitus) fall outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his active military service, to include his presumed herbicide exposure and/or his service-connected disabilities, have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current hypertension was not related to or aggravated by his service-connected diabetes mellitus and/or his active military service, to include his presumed in-service herbicide exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus, is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a skin disorder, to include residuals of a skin disorder, claimed as jungle rot due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected diabetes mellitus, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


